Citation Nr: 9908382	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to restoration of a 30 percent for residuals 
of fractures of the left hip and pelvis.  

2.  Entitlement to restoration of a compensable rating for 
the residuals of a fractured coccyx.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1977 to August 1980 
and February 1981 to February 1988.  

This matter comes before the Board as a result of decisions 
rendered at the RO in Cleveland, Ohio.  In February 1991, the 
veteran's ratings for her service-connected residuals of a 
fractured left hip and pelvis and service-connected residuals 
of a fractured coccyx were reduced from 30 percent to 10 
percent and from 10 percent to noncompensable, respectively.  
The effective date of the reductions was May 1, 1991.  The 
veteran disagreed with the decisions, and this appeal ensued.  

In June 1992, following a hearing at the RO, the rating for 
the residuals of the fractured left hip and pelvis was raised 
to 20 percent, effective the date of reduction.  The 
noncompensable evaluation of the residuals of a fractured 
coccyx was continued.  Thereafter, the case was transferred 
to the Board for appellate action.  This case was remanded by 
the Board in October 1995, August 1996 and October 1996 to 
provide the appellant with the opportunity to undergo 
additional examination by the VA.  An examination was 
conducted in March 1998 and the case has been returned to the 
Board for further appellate review.  





FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The residuals of a fractured pelvis and left hip, with 
post- traumatic changes, are not shown to be productive of 
marked impairment.  

3. Residuals of a fractured coccyx are manifested by 
subjective complaints with negative x-ray studies and recent 
findings of discomfort and slight hypermobility on clinical 
evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for 
residuals of fractured pelvis and left hip, with post-
traumatic changes, are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 5299-5255 
(1998)  

2.  The schedular criteria for a 10 percent disability 
evaluation for residuals of a fractured coccyx have not been 
met.  38 U.S.C.A. §§ 1155, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7 
and Part 4, Code 5298.  (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found the appellant's claims are 
well-grounded pursuant to 38 U.S.C.A. § 5107 in that her 
claims  are plausible, in that they are meritorious on their 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's evidentiary assertion that her service-connected 
disabilities have not decreased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 
19 (1993).  Once it has been determined that a claim is well-
grounded, the VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to the claim. 38 
U.S.C.A. § 5107.  This has been accomplished.  

Factual Background.  The appellant was involved in automobile 
accident in April 1986 while in service.  On initial private 
hospitalization, she was found to have a fractured pelvis and 
was placed in traction for seven days.  On transfer to a 
military hospital, admission x-rays revealed left pelvis 
fracture, with fractures of the ilium, ischium, pubic ramus 
and acetabulum.  In May 1986, the veteran underwent open 
reduction of the fractures.  Postoperative x-rays revealed 
multiple orthopedic fixation plates with screws along the 
left acetabulum, ilium, and femoral neck regions, with 
reduction of fracture fragments.  The appellant underwent 
rehabilitation with slow improvement and began crutch 
ambulation in June 1986.  Her range of motion also improved 
and her wound healed.  She was discharged from the hospital 
to her unit at the end of August 1986 with a profile for no 
physical training or running.  She was to use a cane as 
necessary for ambulation.  The veteran was discharged from 
service in February 1988 with severance pay.  

On initial VA examination in March 1988, the veteran 
complained of joint pain especially with weather changes.  
She had discomfort on movement and on sitting.  Hip flexion 
was reported as from zero to 90 degrees on the left and zero 
to 125 degrees on the right.  Hip abduction was said to be 
normal bilaterally, although the veteran had to hold onto the 
table for support.  Squatting was limited due to pain and she 
had to use her hand for support in getting up.  X-ray studies 
revealed fracture residuals and internal fixations.  A rating 
action in May 1988 assigned a 50 percent rating for fracture 
residuals.  

On VA examination in June 1989, the appellant complained of 
aching pain in the left leg when standing or walking long 
distances.  She used pain medication at times.  There were no 
joint swelling or deformities.  Lumbar flexion was zero to 85 
degrees bilaterally.  Abduction of the hip was from zero to 
35 degrees bilaterally and flexion was from zero to 125 
degrees on the right and to 90 degrees on the left.  X-ray 
studies of the lumbosacral spine and sacroiliac joints were 
normal, while studies of the pelvis revealed old healed 
fracture deformities of the left ilium, superior and inferior 
pubic rami and greater trochanter with transfixation with 
metal screws.  Further, the distal end of the coccyx was not 
demonstrated on X-ray.  

Based on the foregoing examination, a rating action in August 
1989 reduced the veteran's rating for her multiple fractures 
of left hip and pelvis from 50 percent to 30 percent under 
Code 5299-5255.  The same rating action awarded a 10 percent 
rating for residuals, fractured coccyx under Code 5298.  The 
veteran disagreed with the reduction in her rating for 
multiple fractures, but did not perfect her appeal and the 
reduction became final.  

The veteran was again examined by the VA in October 1990.  
She reported taking medication for left hip pain which she 
felt was increasing.  She also complained of pain in the 
right hip, low back and calves.  She reported being off work 
for about a week during each of the last three months because 
of her hip.  Examination of the back revealed normal 
vertebral alignment and no spasm or tenderness.  She had full 
range of motion.  The size, contour and muscular development 
of the lower extremities were normal.  Gait, posture and 
carriage were normal.  She could squat completely.  There was 
some slight weakness of the left quadriceps.  She had full 
range of motion of both hips, but complained of pain on 
manipulation on the left more so than on the right.  
Examination of the coccyx revealed no tenderness or freely 
moving vertebrae present.  Pertinent clinical diagnoses 
included history of multiple pelvic fractures, symptomatic, 
and history coccygeal fracture.  

X-ray study of the coccyx and sacrum revealed no bone or 
joint abnormality and an impression of normal coccyx and 
sacrum examination was reported.  X-ray study of the lumbar 
spine was also negative.  On reviewing x-ray studies of the 
pelvis and hips, the examiner's impression was: operative 
reduction and internal fixation of the left ilium and 
ischium.  Healed fractures with resultant deformity on the 
left side of the pelvis.  Healed fractures of the left 
superior and inferior pubic rami.  Operative 
reduction/internal fixation of left greater trochanter 
fracture.  No arthritis of either hip joint.  

A rating action in February 1991 reduced the veteran's rating 
for her multiple fractures from 30 percent to 10 percent and 
her 10 percent rating for residuals of coccyx fracture to 
noncompensable.  

In June 1991, VA outpatient treatment records for 1989-90 
were added to the record.  They showed treatment for the 
veteran's service connected fracture disabilities prior to 
the October 1990 VA examination.  

At the hearing on appeal in May 1992, the appellant reported 
that she worked as a clerk in a nursing home and did miss 
some days because of her disabilities, but not as many as in 
her prior job, which had required standing.  She complained 
of pain and spasms with left hip and leg involvement.  She 
had been given pain medication and wore tight corset-like 
garments for relief.  

VA outpatient treatment reports from June 1991 to May 1992 
are of record.  In June 1991, the veteran was said to walk 
with an antalgic gait on the left, had muscle spasms and 
limited range of motion of the hip.  In September 1991, she 
was advised to use her cane.  In March 1992, the presence of 
post traumatic arthritis of the left hip was noted.  She was 
said to be doing fairly well functionally and that her pain 
was controlled.  In May 1992, she complained of constant pain 
and having difficulty standing for more than 30 minutes at a 
time.  Again a left antalgic gait was noted.  Hip rotation 
was to 40 degrees, internal rotation was to 20 degrees 
associated with pain.  There was 80 degrees flexion and full 
extension with pain.  X-ray studies revealed the plates and 
screws, but it was noted that one of the greater trochanter 
screws appeared to be backing out.  

Based on the foregoing, the hearing officer granted a 20 
percent rating for the appellant's fracture residuals under 
Code 5299-5255 from the date of reduction and confirmed the 
noncompensable rating assigned for residuals of fractured 
coccyx.  This decision was effectuated by rating action in 
June 1992.  

Subsequently, the case was alternately in appellate and 
remand status as attempts to locate the veteran for 
additional examination continued.  Finally, the veteran was 
located and underwent VA examination in March 1998.  

The claims folder was reviewed by the examiner prior to the 
examination.  On examination, the veteran complained of 
constant pain, which increased with various motions.  She 
wore a kind of long body girdle, which she said helped with 
her hip problems.  She complained of problems with her back 
and left knee and ankle.  She complained of problems with her 
tail bone on bowel movements and when sitting on hard chairs, 
other than that she had no problem.  

The examiner noted his findings with respect to the veteran's 
back to include straight leg raising to 60 degrees 
bilaterally.  The right hip had 105 degrees of flexion, 25 
degrees of extension, 55 degrees of abduction, 30 degrees of 
adduction, 45 degrees of external rotation and 30 degrees of 
internal rotation.  He noted a triradiate scar of the lateral 
side of the left back and hip area.  At the left hip, there 
was 90 degrees of flexion and 25 degrees of extension.  There 
was 40 degrees of abduction, 30 degrees of adduction, 35 
degrees external rotation and 20 degrees internal rotation 
with the last 10 degrees of these movement producing pain in 
the left hip.  While her individual muscles ( flexors, 
extensors, abductors, adductors, and internal and external 
rotators) were slightly weaker than on the right, she had 
overall good strength on the left.  It was felt that the 
slight weakness on the left side was due to pain.  

Findings with respect to the left knee were essentially 
normal, although bilateral chondromalicia of the knee was 
noted.  Findings with respect to the left ankle were normal, 
although the veteran's complaints of pain were noted.  X-ray 
studies of the left ankle and knee revealed no abnormalities.  

The coccyx was examined by rectal examination, producing some 
discomfort and appearing to be slightly hypermobile.  An x-
ray study of the coccyx resulted in an impression of no acute 
fracture or dislocation identified.  

The clinical examiner further noted that the x-rays of the 
left hip revealed multiple plates and screws used to fix 
fractures of the left acetabulum and pelvis.  Some early 
arthritic changes were noted in the left joint space as were 
a few small extra-articular osteophytes along the outer 
margin of the left acetabulum, which could account for some 
of the pain and discomfort in this area.  X-rays of the 
coccyx revealed no evidence of fracture or nonunion, although 
it was slightly hypermobile on clinical evaluation.  The 
examiner also noted that veteran had complaints of an 
occasional "electric current" type of pain and felt that 
this could be related to an impingement of a cutaneous nerve 
in the area of the iliac spine.  

Criteria.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  Disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examination upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain " on use or due to flare-ups"  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern. 
Although review of the recorded history of a service- 
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Each-service 
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. Part 4.  

Partial or complete removal of the coccyx with painful 
residuals is rated as 10 percent disabling.  Without painful 
residuals, a noncompensable rating is assigned.  Code 5298

When a condition that is not listed in the VA Schedule for 
Rating Disabilities is encountered, VA may rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under DC 5255, a 30 percent evaluation is warranted for 
malunion of the femur with marked knee or hip disability, a 
20 percent evaluation is warranted for malunion of the femur 
with moderate knee or hip disability, and a 10 percent 
evaluation is warranted for slight knee or hip disability.  

Diagnostic Code 5010 provides that traumatic arthritis is to 
rated as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Normal range of motion of a hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees. 38 C.F.R. Part 4, 
§ 4.71a, Plate II.  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees. A 20 percent 
evaluation requires that flexion be limited to 30 degrees and 
a 30 percent evaluation requires that flexion be limited to 
15 degrees.   Code 5260.  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees, a 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  Code 5261.  

Limitation of extension of the hip or thigh to 30 degrees 
warrants a 20 percent rating.  A 30 percent rating requires 
that flexion be limited to 20 degrees.  38 C.F.R. Part 4, 
Code 5252.  

A maximum 20 percent evaluation for impairment of the thigh 
is assigned when abduction motion is lost beyond 10 degrees.  
38 C.F.R. Part 4, Code 5253.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  


Analysis-Coccyx.  A noncompensable evaluation for residuals 
of a fractured coccyx under Code 5298 has been in effect 
since May 1991 based on a negative VA examination and x-ray 
study in October 1990.  The appellant appealed the reduction 
and the current appeal ensued.  VA outpatient treatment 
records since the reduction are negative for findings 
supporting a compensable rating for such residuals.  On the 
most recent VA examination in March 1998, x-ray studies were 
again said to be negative as to coccyx fracture.  While the 
veteran had subjective complaints of pain, the only pertinent 
findings on examination were of discomfort and hypermobility 
on rectal examination of the coccyx.  

A 10 percent evaluation under Diagnostic Code 5298 
contemplates partial or complete removal of the coccyx with 
painful residuals.  Since the veteran was thought to have 
sustained a fractured coccyx, use of this analogous 
diagnostic code was appropriate.  38 C.F.R. § 4.20 (when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury).  Ten percent 
is the highest rating available under Diagnostic Code 5298.

The veteran was in receipt of a 10 percent rating for 
residuals of fractured coccyx, when the October 1990 clinical 
examination showed no residual disability resulting from the 
fractured coccyx and x-ray study was negative for such.  As a 
result the veteran's 10 percent rating was reduced to the 
noncompensable level.  Subsequent VA medical records are 
negative as to any pertinent findings until the VA 
examination in March 1998.  At that time, the veteran had 
subjective complaints of problems on bowel movements and on 
sitting on hard chairs.  However, on clinical evaluation only 
discomfort and slight hypermobility were noted on rectal 
examination of the coccyx.  Again, an x-ray study of the 
coccyx was reported as negative.  The veteran's subjective 
complaints are not supported by the clinical and x-ray 
findings on examination.  Thus, the medical evidence of 
record not only supports the initial reduction of the 
veteran's rating in May 1991, but also the continuation of 
that noncompensable rating over the ensuing years.  Further, 
the Board finds that since the preponderance of the evidence 
is against the restoration of a compensable rating for a 
compensable rating for residuals of fractured coccyx, the 
provisions 38 C.F.R. § 4.7 are not for application.  

Analysis-Fractures Pelvis and Left Hip.  The veteran's 
disability has been rated as 20 percent disabling under Code 
5299-5255 based on a finding that the veteran's disability of 
the pelvis and hip is no more than moderate in degree.  To 
warrant the next higher rating of 30 percent under Diagnostic 
Code 5255, the veteran's disability of the pelvis and hip 
would have to be productive of marked disability.  In the 
Board's opinion, the demonstrated impairment is most 
appropriately characterized as moderate. The clinical and 
test findings set out above do not support a conclusion that 
the veteran's disability is of the marked severity necessary  
for a rating of 30 percent under Code 5255.  The impairment 
does not more nearly approximate that degree of impairment 
which would be classified as marked.  The record also shows 
that there is no resultant disability of the left knee for 
consideration under this code.  Thus, the Board finds that 
the evidence shows that a rating in excess of 20 percent 
pursuant to Diagnostic Code 5255 is not warranted for the 
appellant's fracture residuals.  

The Board also notes that x-ray studies now show the presence 
of post-traumatic arthritic changes resulting from the 
appellant's service injury.  Traumatic arthritis is rated 
based on limitation  of motion of the effected part.  

However, the clinical data of record does not reveal 
limitation of extension or flexion that would warrant a 
higher rating under Codes 5260 or 5261.  In fact, there is no 
left knee disability demonstrated that could serve as a basis 
for evaluation under these codes.  Clinical data also fails 
to provide a basis for an increased rating under the 
provisions of Codes 5252 or 5253.  Code 5253 provides a 
maximum evaluation of only 20 percent and there is no showing 
of the limitation of flexion to 20 degrees necessary for a 30 
percent rating under Code 5252.  Further, even when painful 
motion is considered, the demonstrated limitation of motion 
would not warrant a rating in excess of 20 percent.  38 
C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the record at the time of 
the reduction in May 1991 and subsequently does not show 
entitlement to a rating in excess of the 20 percent assigned 
by the RO.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
For the reasons noted above, the Board finds that the 
objective findings in this case, which are entitled to the 
greatest weight, do not support a higher evaluation under any 
alternative provisions.  Furthermore, the evidence decisively 
fails to show that the disability picture more nearly 
approximate the criteria required for the next higher rating. 
38 C.F.R. § 4.7.  


ORDER

Restoration of a 30 percent rating for residuals of fractures 
of the left hip and pelvis is denied.  

Restoration of a compensable rating for the residuals of a 
fractured coccyx is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 


- 13 -




- 1 -


